Title: To Thomas Jefferson from J. P. G. Muhlenberg, 2 July 1804
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Philadelphia July 2d. 1804.
               
               I am Honor’d with Your favor of the 27th. Ulto. enclosing a Letter for Baron Humboldt—The Baron Saild on Friday Morning in the Ship Favorite, for Bordeaux—I therefore, agreeably to direction reinclose the Letter—The day before the Barons departure, he receivd a Number of Packages, addressd to him by the Secretary of State, &. the Secretary of the Treasury.
               I have the Honor to be with great Respect Sir Your Obedt. Servt.
               
                  
                     P Muhlenberg
                  
               
            